DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 04/20/22 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“…is provided.”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlegel (US 2012/0325549).

As to claim 1 and with reference to the following annotated figure, Schlegel discloses a grommet assembly configured to be installed within an opening, the grommet assembly comprising: a grommet (40 or 40/50) including a platform, a panel portion extending from a first surface of the platform, and a ring portion extending from a second surface of the platform, wherein the ring portion defines a passageway extending through the grommet and includes a plurality of grommet clamping features (44) arranged around the ring portion; a primary seal (10 and/or 20, or 50) extending around a periphery of the grommet; and a lock ring (2) including a central hub having a plurality of ring clamping features (6) arranged around the central hub (Fig. 1b), wherein selective displacement of the lock ring relative to the grommet is configured to engage each one of the plurality of ring clamping features with a corresponding one of the plurality of grommet clamping features to fasten the lock ring to the grommet and form a secondary seal (as at 52) between the grommet and the lock ring (Fig. 7).

    PNG
    media_image1.png
    376
    535
    media_image1.png
    Greyscale

As to claim 2, Schlegel discloses the grommet assembly of claim 1, further comprising a routing element (cable) at least partially arranged within the central hub of the lock ring.

As to claim 3, Schlegel discloses the grommet assembly of claim 2, wherein selective displacement of the lock ring relative to grommet is configured to compress a flange or a sealing bead of the routing element between the grommet and the lock ring to form the secondary seal.

As to claim 4, Schlegel discloses the grommet assembly of claim 3, wherein the secondary seal is axially separated from a plane along which the primary seal is defined.  Refer to Fig. 7.
As to claim 5, Schlegel discloses the grommet assembly of claim 1, wherein the panel portion includes one or more panel retention features (10 and/or 43) configured to selective engage the opening and retain the grommet within the opening.

As to claim 6, Schlegel discloses the grommet assembly of claim 5, wherein the one or more panel retention features include one or more retention arms (11 and/or 43) arranged on and around the panel portion, and wherein the one or more retention arms are flexible relative to the panel portion and configured to, upon insertion of the panel portion into the opening, flex inwardly and then outwardly to snap the grommet into the opening and inhibit the grommet from displacing axially relative to the opening (refer to Figs. 1c, 1d, 3 and 7).

As to claim 7, Schlegel discloses the grommet assembly of claim 1, wherein the plurality of grommet clamping features (44) are arranged circumferentially around an outer surface of the ring portion, and wherein each of the plurality of grommet clamping features extends radially outward from an outer surface of the ring portion and is angled helically relative to a center axis extending through the passageway (refer to Fig. 5).

As to claim 8, Schlegel discloses the grommet assembly of claim 7, wherein the plurality of ring clamping features (6) are arranged circumferentially around an inner surface of the central hub, and wherein each of the plurality of ring clamping features extends radially inward from the inner surface and is angled helically relative to a center axis extending through the passageway (refer to Fig. 1b).

As to claim 9, Schlegel discloses the grommet assembly of claim 8, wherein selective rotation of the lock ring relative to the grommet engages each one of the plurality of ring clamping features with a corresponding one of the plurality of grommet clamping features, and a helical angle of the plurality of ring clamping features and the plurality of grommet clamping features displaces the lock ring axially toward the grommet.  Refer to paragraphs [0077] - [0079].

As to claim 10, Schlegel discloses the grommet assembly of claim 1, wherein the grommet includes a lock verification pin (21) and the lock ring includes a lock verification notch (3), and wherein alignment of the lock verification pin and the lock verification notch provides an indication that the lock ring is fastened to the grommet.  Refer to paragraphs [0065] - [0068].

As to claim 11, Schlegel discloses the grommet assembly of claim 1, wherein the lock ring includes a verification tab (3 or 4 or 11) that is flexible relative to a locking flange defined by the lock ring, and wherein the verification tab is configured to flex relative to the locking flange during displacement of the lock ring relative to the grommet to provide an indication that the lock ring is fastened to the grommet.

As to claim 12, Schlegel discloses the grommet assembly of claim 1, wherein the lock ring includes a lock arm (11) that is flexible relative to the central hub and the grommet includes a locking protrusion (20) extending radially outwardly from an outer surface of the ring portion, and wherein the lock arm is configured to, upon displacement of the lock ring relative to the grommet, flex outward relative to the central hub and then flex inward relative to the central hub and snap into engagement with the locking protrusion to prevent relative rotation between the lock ring and the grommet.

As to claim 13 and with reference to the following annotated figure, Schlegel discloses a grommet assembly configured to be installed within an opening, the grommet assembly comprising: a grommet (40 or 40/50) including a platform, a panel portion extending from a first surface of the platform, and a ring portion extending from a second surface of the platform, wherein a protrusion arranged is on and extends from the platform, and wherein the ring portion defines a passageway extending through the grommet and includes a plurality of grommet clamping features (44) arranged around the ring portion; a primary seal (10 and/or 20, or 50) extending around a periphery of the grommet; and a lock ring (2 or 2/10) including a locking flange or tab (11) and a central hub having a plurality of ring clamping features (6) arranged around the central hub (Fig. 1b), wherein selective displacement of the lock ring relative to the grommet is configured to engage each one of the plurality of ring clamping features with a corresponding one of the plurality of grommet clamping features to fasten the lock ring to the grommet and form a secondary seal (as at 52) between the grommet and the lock ring (Fig. 7), and wherein the locking flange or tab is configured to, upon displacement of the lock ring relative to the grommet, flex relative to the platform to provide an indication that the lock ring is fastened to the grommet ([0068]).

    PNG
    media_image1.png
    376
    535
    media_image1.png
    Greyscale


As to claim 14, Schlegel discloses the grommet assembly of claim 13, further comprising a routing element (cable) at least partially arranged within the central hub of the lock ring.

As to claim 15, Schlegel discloses the grommet assembly of claim 14, wherein selective displacement of the lock ring relative to grommet is configured to compress a flange or a sealing bead of the routing element between the grommet and the lock ring to form the secondary seal.

As to claim 16, Schlegel discloses the grommet assembly of claim 15, wherein the secondary seal is axially separated from a plane along which the primary seal is defined.  Refer to Fig. 7.

As to claim 17, Schlegel discloses the grommet assembly of claim 13, wherein the grommet includes a lock verification pin (21) and the lock ring includes a lock verification notch (3), and wherein alignment of the lock verification pin and the lock verification notch provides an indication that the lock ring is fastened to the grommet.  Refer to paragraphs [0065] - [0068].

As to claim 18, Schlegel discloses the grommet assembly of claim 13, wherein the lock ring includes a lock arm (3 or 4) that is flexible relative to the central hub and the grommet includes a locking protrusion (20) extending radially outwardly from an outer surface of the ring portion, and wherein the lock arm is configured to, upon displacement of the lock ring relative to the grommet, flex outward relative to the central hub and then flex inward relative to the central hub and snap into engagement with the locking protrusion to prevent relative rotation between the lock ring and the grommet.

As to claim 19, Schlegel discloses the grommet assembly of claim 13, wherein selective rotation of the lock ring relative to the grommet displaces the lock ring axially toward the grommet due to helical engagement between the plurality of ring clamping features and the plurality of grommet clamping features.  Refer to paragraphs [0077] - [0079].

As to claim 20, Schlegel discloses the grommet assembly of claim 13, wherein the panel portion includes one or more panel retention features (10 and/or 43) configured to selective engage the opening and retain the grommet within the opening, and wherein the one or more panel retention features include one or more retention arms (11 and/or 43) arranged on and around the panel portion, and wherein the one or more retention arms are flexible relative to the panel portion and configured to, upon insertion of the panel portion into the opening, flex inwardly and then outwardly to snap the grommet into the opening and inhibit the grommet from displacing axially relative to the opening.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naumann et al, Gronowicz, Jr. et al, Fishel et al and Lynch, Jr. et al each discloses a grommet assembly relevant to the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679